IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,754-01


                        EX PARTE JUSTIN SHAWN BULL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-27548-C-1 IN THE 251ST DISTRICT COURT
                           FROM RANDALL COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault with a deadly weapon (count I) and assault

on a family member with previous conviction (count II). He was sentenced to five years’

imprisonment for each offense, to run concurrently. Applicant did not appeal his convictions.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his pleas were involuntary because he was

incompetent at the time he pleaded guilty. Applicant has alleged facts that, if true, might entitle him

to relief. Brady v. United States, 397 U.S. 742 (1970). Accordingly, the record should be developed.

The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, §
                                                                                                       2

3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary. The trial court shall also make specific findings as to whether Applicant was

competent to plead guilty. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 23, 2021

Do not publish